     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 1 of 45 Page ID #:1



1
     Caleb E. Mason, Esq. (State Bar No. 246653)
2    WERKSMAN JACKSON & QUINN, LLP
     888 West Sixth Street, Fourth Floor
3
     Los Angeles, California 90017
4    cmason@werksmanjackson.com
5
     Telephone: (213) 688-0460
     Facsimile: (213) 624-1942
6

7    Attorneys for Plaintiff
     JOEL SYDANMAA
8

9

10
                           UNITED STATES DISTRICT COURT

11                        CENTRAL DISTRICT OF CALIFORNIA
12

13

14   LOS ANGELES POLICE                      )
     DEPARTMENT SERGEANT JOEL                )
15
     SYDANMAA,                               ) COMPLAINT for:
16                Plaintiff,                 )
17
           vs.                               )   1. Retaliation for Exercise of First
     LOS ANGELES POLICE                      )      Amendment Rights, in
18   DEPARTMENT; CHIEF MICHEL                )      Violation of 42 U.S.C. § 1983
19   MOORE, in his individual and official   )
     capacities; DOES 1-10,                  )   2. Injunctive Relief
20
                                             )
21                Defendants.                ) DEMAND FOR JURY TRIAL
22
                                             )

23
           Plaintiff Joel Sydanmaa (“SGT. SYDANMAA”), an individual and
24
     decorated 24-year Los Angeles Police Department Sergeant, alleges as follows:
25

26                             JURISDICTION AND VENUE
27
        1. SGT. SYDANMAA brings this suit under the United States Constitution and
28
     42 U.S.C. § 1983. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.
                                             1

                                        COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 2 of 45 Page ID #:2



1

2
        2. The acts alleged herein occurred in the Central District of California. Venue
3
     lies in the United States District Court for the Central District of California
4
     pursuant to 28 U.S.C. § 1391.
5
        3. The case should be heard in the Southern Division of this Court, at the Santa
6
     Ana courthouse, because the transactions and occurrences at issue herein took
7
     place at SGT. SYDANMAA’s home in Orange County, California, and his
8
     damages were, are, and will continue to be suffered there. Additionally, SGT.
9

10
     SYDANMAA suffers from cancer and undergoes extensive weekly treatment at

11
     medical facilities in Orange County, California.

12                                           PARTIES
13
        4. SGT. SYDANMAA is a sergeant in the Los Angeles Police Department
14
     (“LAPD” or “DEPARTMENT”). He has been employed by the Department for
15
     more than 24 years and. He is, and at all times mentioned herein was, a resident of
16
     Orange County, California. He exercised his First Amendment rights in Orange
17
     County, California, and he suffered the present and future damages at issue in this
18

19
     case in Orange County, California.

20
        5. Defendant LAPD is an agency of this City of Los Angeles (“CITY” or “LOS
21   ANGELES”), a municipality organized under the Constitution and laws of the
22   State of California. The LAPD’s principal place of business is in this judicial
23   district, at 100 W. 1st St., Los Angeles, CA 90012.
24      6. Defendant MICHEL MOORE (“CHIEF MOORE”), an individual, is the
25   LAPD Chief of Police. He is the final policymaker for the DEPARTMENT, and is
26   vested with the power and authority to make, approve, and execute
27
     DEPARTMENT policies and practices with respect to personnel and disciplinary
28
     matters. He is sued herein in both his individual and official capacities.
                                                2

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 3 of 45 Page ID #:3



1
        7. The actions, decisions, and/or failures to act at issue herein, taken by
2
     DEFENDANTS, were committed within the purpose and scope of the
3
     DEFENDANTS’ official agency and/or employment relationships with one
4
     another, such that the CITY is legally responsible for all such acts and omissions.
5
        8. SGT. SYDANMAA does not know the true names and capacities of DOES
6
     1 through 10, inclusive, and thus sues said Defendants by fictitious names. SGT.
7
     SYDANMAA will identify the true names and capacities of DOES 1 through 10,
8
     inclusive, if and when they are ascertained. SGT. SYDANMAA is informed,
9

10
     believes, and thereon alleges that each of the fictitiously named Defendants is in

11
     some manner legally responsible for the occurrences alleged herein.

12      9. SGT. SYDANMAA is informed and believes and alleges thereon that
13   Defendants, and each of them, at all times mentioned herein, were the agents,
14   employees, servants, and/or co-conspirators of the remaining Defendants. SGT.
15   SYDANMAA is informed and believes, and thereon alleges, that Defendants, and
16   each of them, were the actual and/or ostensible agents of the remaining Defendants
17   and were acting within the course and scope of said agency. Defendants shall be
18   specified individually herein or referred to collectively as “Defendants.”
19
                                 FACTUAL BACKGROUND
20

21      10. SGT. SYDANMAA is a good cop. He’s devoted over 24 years of his life
22   to the LAPD, received more than 120 commendations, and been awarded the
23   Police Medal for Heroism. He’s devoted to his job, the people he protects, and the
24   younger officers he mentors. He fought through a potentially deadly cancer
25   diagnosis, and instead of retiring, came back to his job and his city. In his 24-plus
26   years with the DEPARTMENT, he’s never done anything improper on the job.
27
     Yet he’s now being disciplined for “misconduct” that consists of expressing his
28
     opinions, as a private citizen, while off-duty, on his personal social media
                                                3

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 4 of 45 Page ID #:4



1
     accounts, about matters of public concern. And it’s the particular viewpoint of his
2
     opinions that the LAPD is targeting, when those opinions run counter to the
3
     DEPARTMENT’s preferred political stance. The LAPD—which permits and
4
     encourages officers to have social media accounts, but still does not have a clear
5
     social media policy—has taken the position that an officer’s off-duty social speech
6
     as a private citizen on matters of public concern can subject him to discipline, if his
7
     viewpoint doesn’t slant the right way. That is wrong, and it violates the
8
     Constitution. A public employer may not discipline or retaliate against its
9

10
     employees for the content of their political speech as private citizens on matters of

11
     public concern.

12      11. That rule has been the law for decades. Yet the LAPD punished SGT.
13   SYDANMAA for re-posting an Instagram post stating that Japan tightly restricts
14   the practice of Islam; for writing that he did not think the allegations of sexual
15   assault against Supreme Court Justice Brett Kavanaugh were credible; and for
16   writing that rapper Nipsey Hussle glorified gang violence in his songs. SGT.
17   SYDANMAA made each of these statements as part of widespread public
18   discourse on matters of public concern: he made the first post on November 14,
19
     2015, the day after the ISIS terrorist attack in Paris; he made the second post
20
     during the Kavanaugh confirmation hearing; and he made the third post a week
21
     after Mr. Hussle’s murder.
22
        12. SGT. SYDANMAA began his career as a police officer in 1996, when he
23
     was 23 years old. Since then, he’s devoted his life to protecting and serving the
24
     people of Los Angeles. His record in the DEPARTMENT has been exemplary, and
25
     the DEPARTMENT has awarded him 120 commendations and decorations over
26
     the course of his career.
27

28

                                                4

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 5 of 45 Page ID #:5



1
        13. SGT. SYDANMAA is politically aware and engaged, and proud to be a
2
     participant in American democracy. He believes deeply in the values of civic
3
     discourse and debate. And he believes deeply in the importance of meaningful
4
     discussion, interaction, and understanding between police officers and the public.
5
     He believes that the relationships between police officers and the public will
6
     benefit greatly from mutual communication, including his “day in the life”
7
     perspective as a police sergeant. He believes that people on both sides of our
8
     country’s social and political divides can benefit from communicating and seeing
9

10
     one another’s perspectives. His primary purpose was, as he put it, “humanizing the

11
     badge,” or showing that “behind every badge, there’s a heart.”

12                  SGT. SYDANMAA’S SOCIAL MEDIA ACCOUNTS
13
        14. In or about October, 2012, SGT. SYDANMAA created an Instagram
14
     account (“Instagram Account”) on which he discussed numerous topics relating to
15
     current events, politics, and social issues. He posted his content on the Instagram
16
     Account from his home in Orange County, California. At no time did the account
17
     or any of SGT. SYDANMAA’s statements thereon ever purport to be official
18

19
     statements by the LAPD or statements in SGT. SYDANMAA’s capacity as an

20
     LAPD officer. SGT. SYDANMAA’s statements on the account were always and
21   entirely his personal views, opinions, and comments, in his capacity as a private
22   citizen, on matters of public concern. The Instagram Account’s home page
23   contains a prominent disclaimer stating expressly that the statements and opinions
24   expressed are solely his personal opinions, and not those of any government
25   agency.
26      15. In or about September 2008, SGT. SYDANMAA created a Facebook
27
     account, (“Facebook Account”) on which he discussed numerous topics relating to
28
     current events, politics, and social issues. He posted his content on the Facebook
                                               5

                                          COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 6 of 45 Page ID #:6



1
     Account from his home in Orange County, California. At no time did the account
2
     or any of SGT. SYDANMAA’s statements thereon ever purport to be official
3
     statements by the LAPD or statements in SGT. SYDANMAA’s capacity as an
4
     LAPD officer. SGT. SYDANMAA’s statements on the account were always and
5
     entirely his personal views, opinions, and comments, in his capacity as a private
6
     citizen, on matters of public concern. The Facebook Account’s home page contains
7
     a prominent disclaimer stating expressly that the opinions expressed are solely his
8
     personal opinions, and not those of any government agency.
9

10
        16. The accounts are referred to herein individually as the Instagram Account

11
     and the Facebook Account, and collectively as the “Social Media Accounts.”

12      17. The Social Media Accounts prominently displayed the following
13   disclaimer: “Posts are MY views only and not representative of any law
14   enforcement agency.”
15      18. SGT. SYDANMAA wrote and published his posts on his own time, and
16   with his own resources, from his home in Orange County, California. He never
17   spoke or claimed to speak on behalf of or as a representative of the LAPD.
18      19. Rather, he spoke as a citizen and a human being, one whose right to speak
19
     publicly on matters of public concern is fully protected by the First Amendment.
20
     He spoke openly about his profession and his experiences, as anyone America is
21
     allowed to do. SGT. SYDANMAA has the same rights to engage in speech as
22
     anyone else; and he is not required to hide his identity or his job when he does so.
23
        20. Among the topics SGT. SYDANMAA discussed on the Social Media
24
     accounts were his cancer treatments, the unexpected kindnesses of strangers, the
25
     psychological strains of police work, and his love and respect for his colleagues.
26
     Over the past decade, he’s written more than 1500 posts. Most were “slice of life”
27

28
     posts, describing his daily experiences on and off the job. Many were about his

                                               6

                                          COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 7 of 45 Page ID #:7



1
     battle with cancer. Others were about politics and current events. The following
2
     are representative examples of some of his posts:
3

4
        21.EXAMPLE 1:
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              7

                                         COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 8 of 45 Page ID #:8



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           8

                                      COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 9 of 45 Page ID #:9



1

2
        22.EXAMPLE 2:
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           9

                                      COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 10 of 45 Page ID #:10



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 11 of 45 Page ID #:11



1

2
         23.EXAMPLE 3:
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           11

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 12 of 45 Page ID #:12



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           12

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 13 of 45 Page ID #:13



1
         24.EXAMPLE 4:
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           13

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 14 of 45 Page ID #:14



1
         25.EXAMPLE 5:
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           14

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 15 of 45 Page ID #:15



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           15

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 16 of 45 Page ID #:16



1
         26.EXAMPLE 6:
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           16

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 17 of 45 Page ID #:17



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           17

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 18 of 45 Page ID #:18



1
         27. EXAMPLE 7:
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           18

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 19 of 45 Page ID #:19



1

2
         28. EXAMPLE 8:
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           19

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 20 of 45 Page ID #:20



1
         29. SGT. SYDANMAA did not relinquish his right to think, care, and speak
2
      about politics and current events when he accepted a job as a police officer.
3
      However, the LAPD has on multiple occasions infringed on his First Amendment
4
      rights by officially disciplining him for his off-duty speech as a private citizen on
5
      matters of public concern. Our Constitution forbids public entities from punishing
6
      their employees for private speech on matters of public concern. SGT.
7
      SYDANMAA loves his job, his city, and his Department. But he can no longer sit
8
      quietly while he is punished by the Department for his exercise of his First
9

10
      Amendment rights.

11
         The LAPD Fails to Implement a Clear, Consistent, and Constitutional

12    Policy on Officers’ Personal Social Media Use
13       30. The LAPD still does not have a clear, consistent, and Constitutional policy
14    regarding officers’ personal social media use. The Department continues to rely on
15    vague guidance such as the February 27, 2008 Legal Bulletin (Vol. 32, Issue 1)
16    titled “Limitations on a Police Officer’s First Amendment Right to Freedom of
17    Expression.”
18       31. That document states that on-duty statements and statements made in
19
      uniform may be regulated; that statements made purportedly in the name of the
20
      Department may be regulated; and that the use of an officer’s title or position to
21
      endorse a commercial product or political candidate may be regulated. None of
22
      these restrictions apply to SGT. SYDANMAA’s speech at issue here.
23
         32. Moreover, the document specifically states that “an officer has greater
24
      protection under the First Amendment and other laws when the officer is
25
      addressing a ‘matter of public concern.’ ‘Matters of public concern’ involve
26
      political or social matters or concern to the greater community…. As long as the
27

28
      officer is clear that he or she is speaking about his or her own views rather than

                                                20

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 21 of 45 Page ID #:21



1
      speaking on behalf of the Department, and as long as he or she is speaking
2
      truthfully, an officer can speak off duty in a public forum or to the media about
3
      ‘matters of public concern.’”
4
         33. This, of course, is exactly what SGT. SYDANMAA did—to a “t”. SGT.
5
      SYDANMAA stated clearly and explicitly that his social media posts were solely
6
      his own personal views; he made his social media posts off duty, on his own time;
7
      and he spoke on matters of public concern. Every single social media post
8
      included this disclaimer: “Posts are MY views only and not representative of any
9

10
      law enforcement agency.”

11
         34. However, because the LAPD still does not have a specific social media

12    policy for officers, officers like SGT. SYDANMAA are vulnerable to arbitrary,
13    capricious, and viewpoint-motivated disciplinary actions.
14       35. The LAPD takes the position as a matter of official custom, policy, and
15    practice, that any social media speech by an off-duty officer may be punishable if it
16    has a “nexus to the Department,” while the concept of “nexus to the Department”
17    is vague, arbitrary, and infinitely flexible, such that the LAPD may define any
18    social media speech as having a “nexus to the Department” if the poster can be
19
      determined to be an LAPD officer—even if the officer states that the views
20
      expressed are his alone.
21
         36. For example, in the spring of 2020, during the height of anti-police protests
22
      in Los Angeles, the LAPD devoted considerable time and resources to disciplining
23
      SGT. SYDANMAA for saying on his Instagram account that Nipsey Hussle had
24
      long glamorized and popularized the kind of casual retaliatory gang-related
25
      violence that ultimately ended his life. (As set forth below, Mr. Hussle was killed
26
      following a conversation with a casual acquaintance who was angered because Mr.
27

28
      Hussle insinuated that he had acted as a “snitch.”) SGT. SYDANMAA expressed

                                               21

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 22 of 45 Page ID #:22



1
      the political opinion that anti-police rhetoric and particularly violent anti-police
2
      rhetoric has negative effects on the very communities most beset with criminal
3
      violence.
4
         37. At the same time, numerous LAPD officers publicly expressed political
5
      opinions sympathetic to Black Lives Matter protests against the LAPD and other
6
      police departments, by, among other things, appearing at protests and kneeling
7
      with protesters while on duty and in uniform. Many of these overtly political
8
      statements were made by members of the LAPD command staff, with the
9

10
      knowledge and approval of, and/or at the direction of, CHIEF MOORE.

11
         38. Indeed, on or about June 10, 2020, LAPD Commander Cory Palka

12    appeared at a Black Lives Matter protest, kneeled in front of the crowd, bowed his
13    head, then stood and raised a fist. Commander Palka explained his actions on
14    television by stating that he wanted to “show that behind each badge is a working
15    heart, a caring heart, an empathetic heart, that we’re human beings who have
16    families, who care about our city and our community and who want to serve.” He
17    stated that he took these public actions expressing a particular political viewpoint
18    “in hopes that it would be an expression of freedom of speech.”
19
         39. At another rally, CHIEF MOORE kneeled at a Black Lives Matter protest,
20
      expressing a political opinion and viewpoint, while on-duty and in uniform. He
21
      did this in response to a request from Los Angeles City Council President Nury
22
      Martinez that he “order” his officers to kneel at a Black Lives Matter protest at
23
      City Hall. Councilmember Martinez conveyed this request to LAPD Deputy Chief
24
      Dominic Choi, who conveyed it to CHIEF MOORE. CHIEF MOORE replied that
25
      while he would not order LAPD officers to kneel, he would “encourage” officers
26
      to kneel and “model the way” by kneeling himself.
27

28

                                                 22

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 23 of 45 Page ID #:23



1
         40. Kneeling at a Black Lives Matter protest is an act of political speech,
2
      expressing a particular political viewpoint.
3
         41. SGT. SYDANMAA attempted to call these senior Command Staff officers
4
      as witnesses at his Board of Rights hearing, but the Department would not permit
5
      him to do so.
6
         42. SGT. SYDANMAA believes that the Constitution requires that the LAPD
7
      permit him at least as much freedom of speech when he is off-duty to speak about
8
      political issues as the LAPD provides its command staff while they are on-duty.
9

10
      But because the LAPD does not do what the Constitution requires, this lawsuit is

11
      necessary.

12       43. Whatever the practical import or merits of such expressive displays by
13    these officers, it cannot be denied that they were expressions of a political
14    viewpoint, made by on-duty officers, in uniform. The LAPD cannot
15    constitutionally have it both ways: it cannot encourage and permit political speech
16    by officers (and on duty officers, no less) expressing one viewpoint in a political
17    debate, while disciplining and punishing political speech by officers (and off-duty
18    officers, no less) expressing the other viewpoint in that political debate.
19
         44. Yet the LAPD, as a matter of official policy and practice, engaged in
20
      regularly and systematically by the Department, and ratified by CHIEF MOORE,
21
      the official policymaker, is to use the Department’s disciplinary procedures to do
22
      precisely that: permit speech expressing the “right” political viewpoints, while
23
      punishing speech expressing the “wrong” political viewpoints.
24
         45. The decision to use the disciplinary process to discipline, deter, punish, and
25
      chill officers’ speech based on its political viewpoint was a deliberate choice made
26
      from among various alternatives by the official or officials responsible for
27

28
      establishing final policy with respect to the subject matter in question.

                                                23

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 24 of 45 Page ID #:24



1
      The LAPD Wrongfully Disciplines Sgt. Sydanmaa for Engaging in Protected
2
      Speech, as a Private Citizen, About the Paris Shootings and Islamic Terrorism
3
         46. On or about November 13, 2015, Islamic terrorists shot and killed
4
      residents, tourists and police officers in a coordinated attack in Paris, France. It
5

6
      was the biggest news story in the world. SGT. SYDANMAA, like millions of other

7
      people, heard about it, thought about it, and read Internet commentary about it.
8     While reading internet commentary, He saw an post on Facebook that was being
9     widely shared at the time. The image was as follows:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 24

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 25 of 45 Page ID #:25



1
         47. SGT. SYDAMNAA thought the post (the “Japan Post”) was interesting,
2
      and worthy of further discussion. He is not an expert on Japanese law or culture,
3
      but he knew that unlike many other countries, Japan has not been the target of
4
      radical Islamic terrorist attacks. He hoped to engage in discussions about an issue
5
      of obvious grave public importance. On or about November 14, 2015, SGT.
6
      SYDANMAA re-posted the Japan Post on his Instagram page.
7
         48. On November 17, 2015 two employees of the Council on American-
8
      Islamic Relations (“CAIR”), Hussam Ayloush and Harron Manjlai, wrote a letter
9

10
      to LAPD Chief Charlie Beck. They said that “it has come to our attention” that the

11
      “la_5_o” Instagram account had re-posted the Japan Post, and they demanded that

12    Chief Beck “identify and discipline the officer who is the owner of the
13    aforementioned social media account.” The complainants did not know who the
14    account belonged to; did not suggest that the account purported to be or appeared
15    to be statements of the LAPD; or was anything other than what it was: the private
16    speech of a citizen on matters of public concern.
17       49. Ironically, the complainants wrote that they “respect everyone’s right to
18    free speech.” Apparently, however, this respect did not extend to the free speech
19
      of off-duty police officers, on their own time, speaking on their private social
20
      media accounts on matters of great public concern, because the complainants
21
      demanded that whoever posted the statement be “identified and disciplined,”
22
      because the posting included “inaccurate and false statements,” and that they, the
23
      complainants, believed that the posting “conflates Islam and all Muslims with the
24
      terrorist attacks in Paris and ISIS.”
25
         50. In sum, the complaint was specifically directed to the political viewpoint of
26
      SGT. SYDANMAA’s post. The LAPD investigated and determined that the
27

28
      Instagram account was SGT. SYDANMAA’s private account. At that point, the

                                                 25

                                              COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 26 of 45 Page ID #:26



1
      complaint should have been closed out as unfounded, because the action Mr.
2
      Ayloush and Mr. Manjlai complained of was paradigmatically protected speech
3
      under the First Amendment. The issue of violence carried out by individuals
4
      radicalized by extreme religious ideologies is one of great public importance, was
5
      the subject of widespread public discussion around the time of the posts, and
6
      continues to be widely discussed in public discourse. The Constitution guarantees
7
      SGT. SYDANMAA the right to speak about that issue as a private citizen, free of
8
      restraint, discipline, or retaliation by his public employer. And it is undisputed
9

10
      (though Mr. Ayloush and Mr. Manjlai neglected to mention the fact in their letter)

11
      that the post, like all SGT. SYDANMAA’s posts, included his standard disclaimer:

12    “Posts are MY views only and not representative of any law enforcement agency.”
13       51. The LAPD initiated its disciplinary process against SGT. SYDANMAA.
14    SGT. SYDANMAA defended himself, asserting his constitutional right to speak
15    while off-duty as a private citizen on matters of public concern on his private
16    social media account. The Department initially proposed a penalty of a 22-day
17    suspension without pay. SGT. SYDANMAA contested the penalty through the
18    Department’s internal procedures. He was at that time battling severe cancer, and
19
      was extremely ill and weak, and his medical issues prevented him from fully
20
      participating in the proceedings, so he ultimately accepted a reduced penalty of an
21
      official reprimand.
22

23
      The LAPD Wrongfully Disciplines Sgt. Sydanmaa for Engaging in Protected

24
      Speech as a Private Citizen, About the Confirmation Hearings of Justice Brett

25    Kavanaugh
26       52. In the fall of 2018, the confirmation hearing for Supreme Court Justice
27
      Brett Kavanaugh was among the biggest news stories in the nation. Millions of
28
      people discussed the hearings, in particular the allegations that Justice Kavanaugh
                                                26

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 27 of 45 Page ID #:27



1
      had sexually assaulted one or more young women when in high school or college.
2
      On September 26, 2018, at the height of these public discussions, SGT.
3
      SYDANMAA posted the following comment on his personal Facebook page,
4
      analyzing the evidence presented regarding these allegations. He wrote:
5

6
              Those of you who know me know I’m a fairly opinionated
7
              person. However, at work and in uniform, I’m not allowed to
8
              be (and rightfully so). I’m going to write the remainder of this
9

10
              post as if I’m in uniform, aka “just the facts.” Judge

11
              Kavanaugh’s latest accuser, Julie Swetnick, claims that at a

12            party in 1982 she saw Kavanaugh lined up outside a room
13            waiting his turn where inside a woman was being gang raped.
14            She says women were routinely drugged at these parties so
15            that men could gang or train-rape them. She did not call the
16            police. Instead, despite being aware of alleged drugging and
17            gang rapes of women at these parties, Swetnick continued to
18            attend such parties, at least six additional times, until she
19
              herself was allegedly gang raped at one as well. Swetnick
20
              does not accuse Kavanaugh in her case, and in fact she never
21
              identified any suspects and no arrest were ever made.
22
              Furthermore, no victim ever came forward with any case in
23
              the instance where she says she saw Kavanaugh “waiting his
24
              turn.” The second accuser is named Deborah Ramirez. Her
25
              allegation is that Kavanaugh might have exposed himself to
26
              her at a party 30+ years ago. She admits that she’s not sure if
27

28
              it was Kavanaugh or not, that she was drunk and had black-

                                                 27

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 28 of 45 Page ID #:28



1
              out periods during the party. All of their mutual acquaintances
2
              at the time recall nothing of said incident and say it would
3
              have been completely out of character for Kavanaugh to act as
4
              accused. The first accuser, Christine Blasey Ford, says
5
              Kavanaugh groped her and tried to remover her top 36 years
6
              ago, when they were both minors in high school. She cannot
7
              remember exactly where or when it occurred. She didn’t
8
              report it for 36 years and then only a week before
9

10
              Kavanaugh’s confirmation hearing. Nobody, including

11
              witnesses she claimed would back up her accusation, will

12            confirm her account. The therapist notes she says detail the
13            claim don’t mention Kavanaugh by name and differ wildly
14            from the account that she’s come forward with. Oh and
15            finally, her lawyer has been seen with none other than Hillary
16            Clinton. Everything I’ve just written are the FACTS. Not
17            spins from Fox News, CNN, Breitbart, the Washington Post,
18            the New York Times, Jimmy Kimmel, Hannity, etc. Reach
19
              your own conclusions as to the merit of these allegations
20
              against Kavanaugh. One other fact: in the United States the
21
              very premise of an American justice is that you’re innocent
22
              until proven guilty. Considering these circumstances, there’s
23
              no way that Kavanaugh can be proven guilty. Sooooo?
24

25
         53. Here is his post:
26

27

28

                                               28

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 29 of 45 Page ID #:29



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19       54. SGT. SYDANMAA’s summary of the public allegations made by Judge
20
      Kavanaugh’s three accusers was accurate. Nothing in the post violated any LAPD
21
      norms or policies. Moreover, SGT. SYDANMAA wrote and published the post, as
22
      with all his posts, on his own time, while off-duty, from his own home, as a private
23
      citizen speaking on a matter of public concern.
24
         55. An anonymous complainant filed a complaint about the post, alleging that
25
      SGT. SYDANMAA was “actively engaging in the shaming of multiple women
26
      who came forward with allegations.”
27

28

                                               29

                                          COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 30 of 45 Page ID #:30



1
           56. The complainant also complained about comments and images posted by
2
      other people, not SGT. SYDANMAA, in response to his Facebook post.
3
           57. The LAPD initiated its disciplinary process against SGT. SYDANMAA.
4
      SGT. SYDANMAA defended himself, asserting his constitutional right to speak
5
      while off-duty as a private citizen on matters of public concern on his private
6
      social media account. Nonetheless, the Department disciplined him on or about
7
      December 4, 2019, imposing an Official Reprimand.
8

9     The LAPD Wrongfully Disciplines Sgt. Sydanmaa for Engaging in Protected
10    Speech as a Private Citizen, About the Murder of Nipsey Hussle
11
           58. On or about March 31, 2019, the rapper Nipsey Hussle was murdered. A
12
      grand jury indicted a man named Eric Holder as the murderer.
13
           59. According to the indictment, testimony, and news accounts, the murder
14
      occurred as follows. Mr. Holder, who had a history of violence and criminal
15
      conduct and was affiliated with one or more criminal gangs, was with his girlfriend
16
      near a business Mr. Hussle owned, and saw Mr. Hussle outside, speaking to a
17
      group of people. Mr. Holder and his girlfriend approached Mr. Hussle and asked
18

19
      to take photos with him. Mr. Hussle agreed. While they were talking, Mr. Hussle

20
      looked at Mr. Holder and said, “Cuz, have you ever snitched?” Mr. Holder
21    interpreted this question as an allegation that he, Mr. Holder, had engaged in
22    “snitching,” or acting as a police informant. He grew angry and decided to kill Mr.
23    Hussle. He walked to a nearby restaurant to get lunch, ate it in his girlfriend’s car,
24    then returned to the store, approached Mr. Hussle, shot him 10 times, and then
25    kicked him in the head.
26    //
27
      //
28

                                                30

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 31 of 45 Page ID #:31



1
         60. The murder was the biggest news story in Los Angeles that week. SGT.
2
      SYDANMAA commented about it on his Instagram page on April 8, 2019. He
3
      wrote:
4
               A lot of chaos here in LA recently over the murder of rapper
5
               Nipsey Hussle. Whereas any murder is tragic and should’ve
6              never occurred, I’ve seen a lot of misinformation regarding
7              the victim himself. He was a criminal gang member of the
               notorious Rolling ‘60s Crips, an organization that has
8
               wreaked havoc and violence upon Los Angeles for decades,
9
               including thousands of murders, tens of thousands of violent
10             crimes and assaults upon its police officers too numerous to
11             count. I do feel badly for his family, loved ones, and even
12
               his fans for their loss, but let’s not portray Mr. Hussle to be
               something that he was not. While he may recently have
13
               participated in various ventures for the betterment of
14             portions of his community and the children who live within
15             it, he also perpetuated the criminal gang lifestyle and the
16
               anti-police sentiment in this country with his far-reaching
               song lyrics and images such as these. The bottom line is that
17
               he chose the lifestyle that ultimately killed him and it wasn’t
18
               the “great guy” lifestyle that so many ppl are making it out
19             to be now that he’s gone.”
20

21

22

23

24

25

26

27

28

                                               31

                                          COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 32 of 45 Page ID #:32



1

2

3

4
         61. Here is the post:
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           32

                                       COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 33 of 45 Page ID #:33



1
         62. As an example of the “images such as these” to which he referred, SGT.
2
      SYDANMAA included the following widely-circulated photo of Mr. Hussle
3
      giving the middle finger to a police car:
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
         63. Mr. Hussle was a complicated and multifaceted public figure in Los
20
      Angeles. In recent years, he devoted much of his time, energy, fame, and wealth to
21
      community development projects, and was a positive figure to many. It is also true
22
      that the subject matter of his songs consisted primarily of descriptions of violence
23
      and drug dealing, and that his lyrics included numerous anti-police statements. For
24
      example, the introduction to one of his popular songs includes the phrase “Fuck the
25

26
      police!” repeated seven times. And many of his lyrics identify him as a member of

27
      the Rolling ‘60s Crips, and describe his gang-related actions, including violence,
28    robberies, and drug dealing. Both perspectives on Mr. Hussle have validity, and in

                                                  33

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 34 of 45 Page ID #:34



1
      our democracy a public employer may not demand that its employees assert only
2
      one side in their private off-duty speech.
3
         64. SGT. SYDANMAA’s post drew approximately 1,300 comments. Many of
4
      those comments were supportive of his viewpoint; many others attacked him using
5
      profanity and violent language. SGT. SYDANMAA does not permit profanity or
6
      threats on his social media page comments, and attempts to delete such comments
7
      when he sees them.
8
         65. In this instance, one commenter asserted, using profanity and calling SGT.
9

10
      SYDANMAA a “pussy,” that he did not have any basis in experience to comment

11
      about Mr. Hussle. SGT. SYDANMAA responded that his experience consisted of

12    working as an LAPD officer for the past 20 years in the area of the city where Mr.
13    Hussle was killed. Another commenter then called him a “fucking pig,” a
14    “fascist,” and a “Nazi,” accused him of being part of a “murdering death squad,”
15    and threatened him, telling him that he and other officers should watch their backs
16    lest they be shot themselves when they respond to calls in the area. The
17    commenter wrote: “No wonder so many gangbangers want to kill y’all, y’all just
18    shouldn’t show up, for everyone’s safety.”
19
         66. SGT. SYDANMAA responded sarcastically: “Here’s an idea. Next time
20
      you need help, call a Crip, not 911.” SGT. SYDANMAA’s response was intended
21
      to convey, and did convey, two important social-policy ideas: first, that criminal
22
      gangs in fact do not come to the aid of people in need, and do not provide safety
23
      and security to their neighborhoods; there is no gang phone number that citizens
24
      can call for assistance; second, that all people do in fact rely on the police for
25
      protection, and the police do in fact respond to all calls for emergency assistance.
26
      “Call a Crip, not 911” is a rhetorical thought experiment, asking what our
27

28

                                                   34

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 35 of 45 Page ID #:35



1
      communities would be like if they were run by criminal gangs and there were no
2
      police.
3
         67. The sarcastic comment that people who claim to hate police should try
4
      calling criminals when they need help is an extremely common theme in social-
5
      media and other public-forum discussions of policing policy. It’s a reminder that
6
      even people who claim to hate police summon the police for help and service, and
7
      expect help and service from the police. The policy query clearly implied is: If
8
      you hate the police and want to disband police departments, what solution do you
9

10
      propose to address people’s need for protection and public safety? Who will you

11
      call in an emergency if there are no police?

12       68. The policy query was particularly salient to the discussion at issue, because
13    SGT. SYDANMAA has spent two decades responding to citizens’ calls for help in
14    Mr. Hussle’s neighborhood, and trying to provide protection there, and Mr. Hussle,
15    by his own account, spent much of that same two decades committing crimes and
16    selling drugs with a violent criminal gang, the Rolling ‘60s Crips.
17       69. Moreover, SGT. SYDANMAA did not give up his First Amendment rights
18    when he accepted employment with the Department. He was entitled to respond to
19
      the commenters’ comments on this important issue of public concern. A private
20
      citizen speaking on his own time, while off-duty, on his own personal social media
21
      page is not and cannot be forbidden from responding to speech directed at him on a
22
      matter of concern, simply because while on-duty, he is employed as a police
23
      officer.
24
         70. The LAPD initiated its disciplinary process against SGT. SYDANMAA.
25
      SGT. SYDANMAA defended himself, asserting his constitutional right to speak
26
      while off-duty as a private citizen on matters of public concern on his private
27

28

                                               35

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 36 of 45 Page ID #:36



1
      social media account. Nonetheless, the LAPD disciplined him on or about October
2
      5, 2020, imposing a 1-day suspension.
3
         71. A public employee simply cannot be subjected to discipline or retaliation
4
      consistent with our Constitution, for the statement SGT. SYDANMAA made about
5
      Nipsey Hussle. The LAPD cannot take the position that expression of opinions
6
      praising Mr. Hussle is allowed, but expression of opinions criticizing Mr. Hussle is
7
      prohibited and subject to discipline. Yet that is exactly what the LAPD has done.
8
         72. Indeed, the LAPD Internal Affairs detective, Det. Sherri Cardona, who
9

10
      presented the Department’s case at SGT. SYDANMAA’s Board of Rights, stating

11
      that Mr. Hussle was “an inspiration to us all.” If Det. Cardona, an on-duty LAPD

12    officer, in the course of her job duties, can state that perspective, the Constitution
13    does not permit the LAPD from disciplining an off-duty LAPD officer, on his own
14    time and his own personal social media account, from stating a different
15    perspective.
16       Sgt. Sydanmaa Is Harmed by the LAPD’s Wrongful Actions
17       73. SGT. SYDANMAA was harmed, continues to be harmed, and will be
18    harmed in the future by the LAPD’s wrongful actions.
19
         74. First, SGT. SYDANMAA is harmed psychologically, reputationally, and
20
      emotionally by being formally disciplined on multiple occasions by the LAPD for
21
      expressing his views on matters of public concern in his speech as a private citizen
22
      on his personal social media accounts.
23
         75. SGT. SYDANMAA experiences the additional psychological and
24
      emotional harms of having his future speech chilled and deterred for as long as he
25
      remains an LAPD employee. The LAPD’s actions were a slap in the face of the
26
      Constitution, but it is SGT. SYDANMAA who feels that slap most acutely.
27

28

                                                 36

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 37 of 45 Page ID #:37



1
          76. Second, SGT. SYDANMAA’s prospects for promotion and advancement
2
      with the Department are now significantly impaired because his personnel file now
3
      contains these instances of discipline for purported misconduct. As a 23-year
4
      Department veteran with an exemplary record, SGT. SYDANMAA would likely
5
      have been promoted one or more additional times during the remaining years of his
6
      career, and retired as a Lieutenant or Captain. Such promotions will be virtually
7
      impossible with his personnel record marred by these wrongful impositions of
8
      discipline.
9

10
          77. The inability to promote and finish his career at a higher rank, with

11
      correspondingly higher pay, harms SGT. SYDAMAA economically, because his

12    pension will be determined by his salary at the time of retirement. The amount of
13    this economic harm is subject to proof at trial.
14        78. Additionally, SGT. SYDANMAA’s post-retirement career options are
15    significantly reduced by being unable to promote to a higher rank. There are
16    numerous positions available in the public and private sectors to retired
17    Lieutenants and Captains that are not available to retired Sergeants. The loss of
18    these opportunities harms SGT. SYDANMAA in an amount subject to proof at
19
      trial.
20
          79. Finally, SGT. SYDANMAA—and all LAPD personnel—continue to be
21
      harmed by the LAPD’s failure to promulgate a clear, consistent, and constitutional
22
      social media policy. The current climate of uncertainty, and arbitrary enforcement
23
      targeting political viewpoints, chills the exercise of the constitutional rights of
24
      speech and political participation of all LAPD personnel.
25
          80. CHIEF MOORE ratified and personally participated in the disciplinary
26
      proceedings against SGT. SYDANMAA with respect to the statements regarding
27

28
      Justice Kavanaugh’s accusers and Nipsey Hussle, as set forth herein. CHIEF

                                                 37

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 38 of 45 Page ID #:38



1
      MOORE has final policymaking authority for the City with respect to LAPD
2
      disciplinary policies and enforcement of same.
3
         81. The ratification and personal participation by CHIEF MOORE in the
4
      LAPD’s conduct as set forth herein—deliberately targeting officers’ off-duty
5
      speech for discipline and punishment based on its political viewpoint—is
6
      oppressive conduct, because it was done in a manner which injures or damages or
7
      otherwise violates the rights of another person with unnecessary harshness or
8
      severity and by misuse or abuse of authority. It is therefore sufficient to support an
9

10
      award of punitive damages in this action. Dang v. Cross, 422 F.3d 800, 809 (9th

11
      Cir. 2005).

12                                   CLAIMS FOR RELIEF
13                                    First Claim For Relief
14
             Retaliation Based on Exercise of Right to Free Speech in Violation of 42
15
                                         U.S.C. § 1983
16
                                     (Against All Defendants)
17
         82. SGT. SYDANMAA re-alleges and incorporates by reference as if fully set
18
      forth herein all preceding paragraphs of this Complaint.
19
         83. SGT. SYDANMAA engaged in constitutionally protected activity when he
20
      spoke as a private citizen on matters of public concern, on his personal social
21
      media accounts.
22

23
         84. As a result of his constitutionally protected activity, SGT. SYDANMAA

24
      was subjected to adverse action by DEFENDANTS that would chill a person of

25    ordinary firmness from continuing to engage in that protected activity, when
26    DEFENDANTS charged him with misconduct and imposed official discipline on
27    him.
28

                                                38

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 39 of 45 Page ID #:39



1
         85. There was a substantial causal relationship between the constitutionally
2
      protected activity and the adverse action taken against SGT. SYDNAMAA by
3
      DEFENDANTS, because DEFENDANTS directly and expressly punished him for
4
      his constitutionally protected activity.
5
         86. DEFENDANTS developed and maintained policies and customs that
6
      violated SGT. SYDANMAA’s constitutional rights. CHIEF MOORE acted as the
7
      final policymaking authority with respect to the imposition of discipline on SGT.
8
      SYDANMAA. DEFENDANTS ratified, endorsed, and abetted CHIEF MOORE’s
9

10
      retaliatory decisions and actions, and the basis for them. DEFENDANTS knew of,

11
      ratified, and failed to stop, the imposition of discipline against SGT. SYDANMAA

12    for exercising his First Amendment rights.
13       87. As a direct result of SGT. SYDANMAA’s exercising his constitutional
14    right to speak publicly—on his own time, off-duty, as a citizen—publicly on
15    matters of public concern, DEFENDANTS retaliated against him, including, inter
16    alia, taking adverse employment actions against him, by disciplining him for the
17    content and/or viewpoint of his speech. Absent SGT. SYDANMAA’s exercising
18    his constitutionally protected rights to speak, DEFENDANTS would not have
19
      taken the adverse employment actions against him set forth herein.
20
         88. At all times mentioned herein, SGT. SYDANMAA’s constitutionally
21
      protected activities were related to matters of public concern, and were not
22
      undertaken pursuant to job duties. SGT. SYDANMAA’s speech was on matters of
23
      widely-debated public concern.
24
         89. By taking adverse employment actions against SGT. SYDANMAA that
25
      were substantially motivated by his constitutionally protected speech,
26
      DEFENDANTS violated SGT. SYDANMAA’s rights under the First Amendment
27

28
      to the United State Constitution.

                                                 39

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 40 of 45 Page ID #:40



1
         90. DEFENDANTS’ official custom, pattern and practice of retaliating against
2
      police officers for the content and viewpoint of their off-duty, private-citizen
3
      speech on matters of public concern, has a continued chilling effect upon SGT.
4
      SYDANMAA’s speech activities and those of many of his fellow officers.
5
      DEFENDANTS’ adverse employment actions were intended to, did, and would
6
      reasonably chill and deter SGT. SYDANMAA, other officers, and other City
7
      employees from speaking publicly, on their own time, on matters of public
8
      concern, out of fear that if they expressed certain political views or opinions as
9

10
      citizens, they may be punished as City employees.

11
         91. As a direct result of DEFENDANTS’ acts and omissions, SGT.

12    SYDANMAA has suffered significant damages in an amount subject to proof at
13    trial, including psychological and emotional harms; reputational harms; lost
14    promotional opportunities and associated lost wages and pension income; and lost
15    future income from post-retirement private-sector employment opportunities that
16    will be unavailable to him because he now has an adverse disciplinary record with
17    the Department.
18       92. As a direct, foreseeable and proximate result of DEFENDANTS’ acts and
19
      omissions, SGT. SYDANMAA suffered and continues to suffer mental and
20
      emotional distress, humiliation, anxiety, embarrassment, and discomfort, to his
21
      damage, in an amount according to proof at the time of trial, and expenses incurred
22
      for treatment of same.
23
         93. In performing the acts herein alleged, DEFENDANTS acted intentionally to
24
      injure SGT. SYDANMAA, namely, to discipline him and adversely affect his
25
      employment, because of the content and viewpoint of his constitutionally protected
26
      speech on matters of public concern, which he engaged in while off duty, as a
27

28
      citizen.

                                                40

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 41 of 45 Page ID #:41



1
         94. DEFENDANTS’ conduct was oppressive, despicable and performed with a
2
      willful, conscious, and reckless disregard of SGT. SYDANMAA’s civil rights such
3
      that punitive or exemplary damages are warranted.
4
                                      Second Claim for Relief
5
                                             Injunctive Relief
6
                                     (Against All Defendants)
7
         95. SGT. SYDANMAA re-alleges every preceding and succeeding paragraph
8
      of this complaint as though fully set forth herein.
9

10
         96. SGT. SYDANMAA engaged in constitutionally protected activity when he

11
      spoke as a private citizen on matters of public concern, on his personal social

12    media accounts.
13       97. As a result of his constitutionally protected activity, SGT. SYDANMAA
14    was subjected to adverse action by Defendants that would chill a person of
15    ordinary firmness from continuing to engage in that protected activity, when
16    Defendants charged him with misconduct and imposed official discipline on him.
17       98. There was a substantial causal relationship between the constitutionally
18    protected activity and the adverse action taken against SGT. SYDNAMAA by
19
      Defendants, because Defendants directly and expressly punished him for his
20
      constitutionally protected activity.
21
         99. DEFENDANTS developed and maintained, and continue to maintain,
22
      policies and customs that violated SGT. SYDANMAA’s constitutional rights.
23
      CHIEF MOORE acted and continues to act as the final policymaking authority
24
      with respect to the imposition of discipline on SGT. SYDANMAA.
25
      DEFENDANTS ratified, endorsed, and abetted CHIEF MOORE’s retaliatory
26
      decisions and actions, and the basis for them. DEFENDANTS knew of, ratified,
27

28

                                                   41

                                               COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 42 of 45 Page ID #:42



1
      and failed to stop, the imposition of discipline against SGT. SYDANMAA for
2
      exercising his First Amendment rights.
3
         100. As a direct result of SGT. SYDANMAA’s exercising his constitutional
4
      right to speak publicly—on his own time, off-duty, as a citizen—publicly on
5
      matters of public concern, DEFENDANTS retaliated against him, including, inter
6
      alia, taking adverse employment actions against him, by disciplining him for the
7
      content and/or viewpoint of his speech. Absent SGT. SYDANMAA’s exercising
8
      his constitutionally protected rights to speak, DEFENDANTS would not have
9

10
      taken the adverse employment actions against him set forth herein.

11
          101.     At all times mentioned herein, SGT. SYDANMAA’s constitutionally

12    protected activities were related to matters of public concern, and were not
13    undertaken pursuant to job duties. SGT. SYDANMAA’s speech was on matters of
14    widely-debated public concern.
15       102.      By taking adverse employment actions against SGT. SYDANMAA
16    that were substantially motivated by his constitutionally protected speech,
17    DEFENDANTS violated SGT. SYDANMAA’s rights under the First Amendment
18    to the United State Constitution.
19
          103.     DEFENDANTS’ official custom, pattern and practice of retaliating
20
      against police officers for the content and viewpoint of their off-duty, private-
21
      citizen speech on matters of public concern, has a continued chilling effect upon
22
      SGT. SYDANMAA’s speech activities and those of many of his fellow officers.
23
      DEFENDANTS’ adverse employment actions were intended to, did, and would
24
      reasonably chill and deter SGT. SYDANMAA, other officers, and other City
25
      employees from speaking publicly, on their own time, on matters of public
26
      concern, out of fear that if they expressed certain political views or opinions as
27

28
      citizens, they may be punished as City employees.

                                                42

                                            COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 43 of 45 Page ID #:43



1
         104.      As a direct result of DEFENDANTS’ acts and omissions, SGT.
2
      SYDANMAA has suffered significant damages in an amount subject to proof at
3
      trial, including psychological and emotional harms; reputational harms; lost
4
      promotional opportunities and associated lost wages and pension income; and lost
5
      future income from post-retirement private-sector employment opportunities that
6
      will be unavailable to him because he now has an adverse disciplinary record with
7
      the Department.
8
         105.      As a direct, foreseeable and proximate result of DEFENDANTS’ acts
9

10
      and omissions, SGT. SYDANMAA suffered and continues to suffer mental and

11
      emotional distress, humiliation, anxiety, embarrassment, and discomfort, to his

12    damage, in an amount according to proof at the time of trial, and expenses incurred
13    for treatment of same.
14       106.      In performing the acts herein alleged, DEFENDANTS acted
15    intentionally to injure SGT. SYDANMAA, namely, to discipline him and
16    adversely affect his employment, because of the content and viewpoint of his
17    constitutionally protected speech on matters of public concern, which he engaged
18    in while off duty, as a citizen.
19
         107.      DEFENDANTS’ actions are ongoing and likely to recur. SGT.
20
      SYDANMAA is entitled to injunctive relief under 42 U.S.C. § 1983 to remedy
21
      present injuries prevent continuing injuries. Accordingly, SGT. SYDANMAA is
22
      entitled to, and hereby requests, that the Court enter an appropriate injunction
23
      requiring, inter alia, that the Department (1) purge SGT. SYDANMAA’s personnel
24
      file of all disciplinary actions based on the unconstitutional punishment of
25
      protected speech as set forth herein; and (2) implement a policy governing officers’
26
      personal social media use that is consistent with the Constitution.
27

28

                                                43

                                           COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 44 of 45 Page ID #:44



1
                                    PRAYER FOR RELIEF
2
           WHEREFORE, Plaintiff prays for Judgment against DEFENDANTS for:
3
         1. Compensatory damages, economic and non-economic damages in excess of
4
      $1,000,000, in an amount according to proof;
5

6        2. General damages to compensate SGT. SYDANMAA for mental and
7     emotional injuries, distress, anxiety, and humiliation;
8
         3. Attorneys’ fees pursuant to 42 U.S.C. § 1988;
9
         4. Exemplary or punitive damages as to DEFENDANT MOORE, in an amount
10

11
      according to proof that is sufficient to punish and prevent future violations of

12    constitutional rights;
13       5. Injunctive relief as set forth herein;
14
         6. Costs of suit;
15

16       7. Post-judgment interest;
17
         8. Such additional relief as the Court may deem proper.
18
      DATED: Nov. 16, 2020                     Respectfully submitted,
19                                             WERKSMAN JACKSON & QUINN LLP
20                               By:
21

22

23
                                               CALEB E. MASON
                                               Attorneys for Plaintiff
24
                                               Joel Sydanmaa
25

26

27

28

                                                 44

                                             COMPLAINT
     Case 8:20-cv-02190-DOC-JDE Document 1 Filed 11/16/20 Page 45 of 45 Page ID #:45



1

2

3

4
                               DEMAND FOR JURY TRIAL
5
         SGT. SYDANMAA demands a jury trial.
6

7     DATED: Nov. 16, 2020               Respectfully submitted,
8                                        WERKSMAN JACKSON & QUINN LLP
9
                        By:
10

11

12
                                         CALEB E. MASON
13
                                         Attorneys for Plaintiff
14                                       Joel Sydanmaa
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           45

                                       COMPLAINT
